IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1214-11


JASON THAD PAYNE, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE TWELFTH COURT OF APPEALS

WOOD COUNTY



 Meyers, J., filed a dissenting opinion.


DISSENTING OPINION


	The majority reverses after concluding that the court of appeals erred in
determining that the admission of several erroneously admitted victim statements was
harmless.  I disagree with this conclusion.  After examining the court of appeals opinion, I
agree that the admission of the statements was harmless error, and feel that the analysis
conducted by the court of appeals is more accurate than the analysis conducted by the
majority.  There is no way a rational trier of fact would have reached a different result had
the error not occurred. (1)
	With these comments, I respectfully dissent.
								Meyers, J.

Filed: February 27, 2013
Do Not Publish





1. Tillman v. State, 376 S.W.3d 188 (Tex. App.-Houston [14th Dist.] 2012]